Citation Nr: 1418769	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a circulatory disorder.

5.  Entitlement to service connection for residuals of hypothermia and frostbite.

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the extremities.  

10.  Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar radiculitis.

11.  Entitlement to service connection for a bilateral hip disability.

12.  Entitlement to service connection for a bilateral knee disability.

13.  Entitlement to service connection for a bilateral ankle disability.

14.  Entitlement to service connection for degenerative disc disease of the cervical spine.

15. Entitlement to service connection for atypical chest pain.

16.  Entitlement to service connection for a lung disability.

17.  Entitlement to service connection for a dental condition or mouth injury with pain and bleeding.

18.  Entitlement to service connection for onychomycosis, claimed as foot fungus.  

19.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1954 to May 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007, November 2009, June 2010, and May 2011 rating decisions by the San Juan, Puerto Rico, and Hartford, Connecticut, Regional Offices (ROs) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for the disabilities enumerated above. 

In July 2012, the claims were considered by the Board; reopening of three previously denied claims of service connection, for a psychiatric disorder, headaches, and an eye disorder, was ordered, and the remaining claims on the merits were remanded for further development.  Additionally, the Board raised the issue of entitlement to TDIU as part of the pending appeals, and remanded the matter with the intertwined service connection claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal was again remanded in October 2013, and has been returned to the Board for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a dental condition and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to agency or original jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest in service and is unrelated to service; schizophrenia was not manifest within one year of separation from service.

2.  A chronic visual disability was not manifest in service and is unrelated to service.

3.  A disability characterized by headaches was not manifest in service and is unrelated to service.

4.  There is no evidence of a current circulatory disorder that is related to service.  

5.  There is no evidence of residuals of hypothermia or frostbite.

6.  Bilateral hearing loss disability was not manifest in service or within one year of separation from service, and is not related to service.

7.  Tinnitus was not manifest in service and is unrelated to service.

8.  Diabetes mellitus was not manifest in service and is unrelated to service.  

9.  Peripheral neuropathy of the extremities was not manifest in service and is unrelated to service.  

10.  Degenerative disc disease of the lumbar spine was not manifest in service or within one year of service, and is unrelated to service.  

11.  A bilateral hip disability was not manifest in service and is unrelated to service; arthritis of the hips was not manifest within one year of separation from service.  

12.  A bilateral knee disability was not manifest in service and is unrelated to service; arthritis of the knees was not manifest within one year of separation from service.  

13.  There is no evidence of a current bilateral ankle disability that is related to service.  

14.  Degenerative disc disease of the cervical spine was not manifest in service or within one year of separation from service, and is unrelated to service.  

15.  A disability characterized by chest pain was not manifest in service and is unrelated to service.  

16.  A lung disability was not manifest in service and is unrelated to service.

17.  Onychomycosis was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The Veteran does not have a visual disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Disability characterized by headaches was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A circulatory disorder was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Hypothermia and frostbite were not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Bilateral  hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

7.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  Diabetes mellitus was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  Peripheral neuropathy was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

10.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

11.  A bilateral hip disability was not incurred in service, and arthritis of the hips may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

12.  A bilateral knee disability was not incurred in service, and arthritis of the knees may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

13.  A bilateral ankle disability was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

14.  Degenerative disc disease of the cervical spine was not incurred in service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

15.  A disability manifested by chest pain was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

16.  A lung disability was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

17.  Onychomycosis was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A May 2007 letter discussed the evidence necessary to support the Veteran's claims of entitlement to service connection for a heart condition, a psychiatric disorder, and a dental condition.  The Veteran was informed of the allocation of responsibilities between herself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

A May 2009 letter provided the same information with respect to claims of entitlement to service connection for an eye condition, schizophrenia, cold weather injury, a lung condition, foot fungus, dental problems, back problems, chest pain, headaches, and a leg condition.

In August 2009, the Veteran was advised that his military records might have been destroyed in a July 1973 fire at the National Archives and Records Administration.  He was asked to provide detailed information so that an additional search could be made for any existing records.  He was additionally advised of alternate sources of evidence that might show in-service incurrence of his claimed disabilities.

A February 2010 letter addressed the Veteran's claims for a circulatory condition, a hip condition, mouth injury, a knee condition, an ankle condition, and a neck condition.  

A March 2010 letter addressed the Veteran's claims for diabetes mellitus and peripheral neuropathy.

A December 2010 letter addressed the Veteran's claims for bilateral hearing loss disability and tinnitus.

Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Board acknowledges that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, and that records from SSA are not associated with the claims files.  In fact, there has been some confusion regarding whether these records were obtained as the result of the Board's July 2012 remand.  Subsequent to the Board's more recent October 2013 remand, the SSA National Records Center responded to a further request for records by stating that the records did not exist and had been destroyed.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for a visual disability, headaches, chest pain, a lung disability, or onychomycosis.  However, the Board finds that VA examinations are not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

With respect to the claimed visual disability, the Board notes that there is no evidence indicating that any superimposed visual disability is related to service, and no evidence indicating that recently diagnosed macular degeneration or cataracts are related to service.  As such, an examination is not warranted.  

Regarding the headache, chest pain, lung disorder, and foot claims, the Board finds that there is no evidence that these claimed disabilities might be related to service. The objective evidence of record does not include information as to any potential relationship to service.  Accordingly, VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss), psychosis, and arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

     Acquired Psychiatric Disorder

Service treatment records indicate that in April 1956, the Veteran was noted to have a hysteric reaction to routine inoculations.  He was prescribed caffeine, sodium benzoate, and codeine.  On separation examination in May 1956, the Veteran was psychiatrically normal, and deemed fit for general service.

On VA examination in April 1959, the Veteran was noted to be psychiatrically and neurologically normal.

On VA examination in September 1970, anxiety disorder with schizoid components was diagnosed, and the Veteran's degree of incapacity was noted to be severe.  The examiner noted a reported history of hospitalization in October 1963 for anxiety reaction.  The Veteran stated that he had used medication for headaches, dizzy spells, nausea, and vomiting.  

On examination for a disability determination program in February 1972, the Veteran reported onset of his psychiatric symptoms as May 1970.  He indicated that he received a nervous shock and fell to the floor and lost consciousness.  The diagnosis was "schizophrenic, chronic, undifferentiated type with secondary addiction to Talwin (the Board parenthetically notes that this medication was apparently being used to treat the Veteran's headaches).

On VA examination in March 1972, the Veteran reported nervousness, restlessness, insomnia, and irritability.  The examiner noted a history of hospitalization in 1957 for treatment of acute gastritis following epigastric pain of one year's duration, and in 1963 for anxiety reaction.  The diagnosis was depressive neurosis with schizoid personality.  The examiner noted that the disability was severe.  

On VA examination in September 1972, a diagnosis of schizophrenic reaction, undifferentiated type was rendered.  The same diagnosis resulted from examination in March 1973.

On VA examination in April 1986, the Veteran placed onset of his psychiatric symptoms in service.  

An October 2002 VA resident clinic visit note indicates the Veteran's report of having gone "crazy" 30 years previously.  

On VA consultation in October 2002, the Veteran dated onset of his psychiatric symptoms to age 25, after losing his parents and grandmother in quick succession over a period of six months.  

In a November 2009 statement, a private physician noted the Veteran's report of experiencing nervous symptoms during service following an incident where "his boat was near drowning."  She urged that the Veteran be evaluated carefully because it was more probable than not that he was presenting a nervous condition that was service connected secondary to an incident in service.  

A February 2010 VA treatment record lists a past medical history to include dementia.

A May 2010 VA physical therapy outpatient consultation record indicates a prior medical history including dementia and history of depression.  

During his August 2011 hearing, the Veteran testified that he was having psychiatric symptoms at the time of his discharge from service, and that he was 20 years old at that time.  He stated that he did not remember whether he had sought treatment during service.  He denied having been in combat.  He stated that he received treatment on a regular basis following service.  

On VA psychiatric examination in July 2013, the Veteran's history was reviewed.  He stated that he had not been employed since the early 1960s.  He also reported that he was on SSA disability from the 1970s to 1994.  With respect to his military history, he stated that he was on a submarine that docked in Korea and then proceeded to Germany.  During the interview, the Veteran also indicated that he did not remember anything related to service in Korea or any other combat area.  He further reported seeing bodies that reminded him of bodies he saw in Korea, but denied being in combat.  He stated that he did not remember whether he received any mental health treatment during service.  While the examiner noted evidence in the claims file showing that the Veteran had been  hospitalized in 1963, the Veteran denied any history of hospitalization.  When confronted with documentation concerning the hospitalization, explained that this occurred when he had a "break down" and often did nothing and stayed in his room.  He stated that he began to feel better around 2004 or 2006, and sought to regain control over his finances, which had previously been managed by a fiduciary.  The examiner noted that on VA evaluation in 2002, a diagnosis of major depressive disorder as rendered, and on evaluation in 2009, no diagnosis was provided because the Veteran's anxiety symptoms were considered to be transient and appropriate, according to the situation.  She remarked that the Veteran's speech was tangential, as he emphasized that he sought service connection related to cold exposure, a fall down a hill, and an injury to his mouth.  She noted that while a private physician had indicated the Veteran's report of a near drowning and nervous symptoms during service, the Veteran did not mention that incident during his interview.  She indicated that the Veteran had a propensity to respond to several questions by saying that he could not remember, even when questions were posed in both English and Spanish.  She also noted inconsistencies in the Veteran's self report; for example, he denied history of psychiatric hospitalizations.  

The examiner concluded that the Veteran was an inconsistent historian, and that given his presentation, it was difficult to obtain an accurate clinical picture of the Veteran and the course of his psychiatric distress.  She noted that, based on careful review of the existing records and the Veteran's self-report, there was no clear evidence of psychiatric disturbance prior to service, and no clear documentation of emotional distress during service.  She noted the Veteran's endorsement of symptoms during service and the report of the private provider noting such a history; however, she further noted that both of those reports were further clouded by the fact that the Veteran had been inconsistent throughout the current evaluation and that the timeline of symptomatology remained unclear.  She indicated that what was clear was that the Veteran was discharged from service in 1956 and hospitalized in 1963, and that given the expanse of years as well as the inherent difficulty in obtaining an accurate timeline from the Veteran, it was her opinion that there was insufficient evidence to support the notion that the onset of psychiatric distress in 1963 was related to service.  She further opined that the most probable course of the Veteran's psychopathology was likely a severe episode of depression, which may or may not have included symptoms of psychosis, which required hospitalization in 1963.  She indicated that the etiology of the depression was impossible to determine without resort to speculation due to the sparse records available during the timeframe and the Veteran's inconsistent presentation on examination.  She pointed out that the Veteran's recent history, as noted in the VA records since approximately 2000, was remarkable for no significant mental health treatment in recent decades.  She also noted that on current examination, the Veteran denied symptoms of depression, anxiety, panic, obsession, compulsions, suicidal ideation, homicidal ideation, and mania.  She indicated that at that time, the Veteran did not appear to exhibit any symptoms of clinically significant emotional distress, with the sole exception of some possible memory or cognitive issues.  Thus, she indicated that no diagnosis was offered to account for the Veteran's current presentation.  She specified that a diagnosis of schizophrenia was unlikely given the fact that the Veteran had not demonstrated a consistent history of psychosis, nor had he required the intensity of mental health treatment that often accompanied a psychotic disorder.

In November 2013, the Veteran's records were reviewed by the July 2013 VA examiner.  She noted that only one relevant progress note was located in the Veteran's service records and that it was brief, somewhat illegible, and documented what appeared to be "hysteric reaction ...[related to] inoculation" for which the Veteran was prescribed caffeine, sodium benzoate, and codeine.  She pointed out that the progress note was only three lines long and that it was impossible to determine the author of the record or the author's credentials due to the poor legibility.  She concluded that the note was clearly not a formal psychiatric evaluation due to its brevity, style, and content.  She also indicated that it was impossible to determine without speculation whether the April 1956 progress note provided sufficient evidence of the presence or onset of psychopathology during service.  She noted that it was possible that the Veteran had an unusual response to inoculation that could be explained by other factors, such as delirium in the context of a fever response to inoculation as shown in a July 1954 treatment record, or perhaps the Veteran's emotional reaction, while described as hysteric, was insufficient to meet the clinical threshold to warrant a formal psychiatric diagnosis.  She indicated that she could not resolve the issue without resort to speculation because the available evidence was not sufficient to make any such determination.  She stated that reexamination of the claims file, to include the April 1956 service treatment record, had not changed her opinion.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed acquired psychiatric disorder.  While the post-service records include diagnoses various disorders, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Notably, a psychiatric diagnosis was not made until 1963, when the Veteran was hospitalized for an anxiety reaction.  

The Board further observes that a VA examiner has concluded that a psychiatric disorder is not related to service.  She indicated in July 2013 that there was no clear documentation of emotional distress during service, and that the Veteran's reports of in-service symptoms were clouded by the fact that he had been inconsistent throughout the evaluation and that the timeline of symptoms remained unclear.  She reviewed the file again in November 2013, to specifically include a service treatment record documenting a hysteric reaction to an inoculation, and determined that the note was not a formal psychiatric evaluation.  She noted that it was impossible to determine whether the note provided sufficient evidence of the presence or onset of psychopathology during service.  She concluded that her previous opinion had not changed.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review and specifically discussed evidence contained in the claims file, including service treatment records and post-service VA examination reports.   There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  Rather, she directly addressed the evidence of record, to include that suggesting onset of symptoms during service.  The Board thus finds the VA provider's opinion to be of greater probative value than the conclusions of the private provider and the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed acquired psychiatric disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the Board observes that there has been a great deal of inconsistency with respect to the Veteran's report of onset of his psychiatric symptoms.  Notably, he was psychiatrically normal at separation in May 1956 and on VA examination in 1959.  The Veteran has variously reported onset of psychiatric symptoms in 1970, at age 25 (which, based on the Veteran's date of birth, would have been in approximately 1962) after the death of his parents and a grandparent, and at age 20 (approximately 1957).  He has also asserted that onset of symptoms was during service.  However, as discussed by the VA examiner, there is no documentation of emotional distress during service or within the years following service.  Because of his inconsistent reports pertaining to his history, the Board finds that the Veteran's allegations of symptoms during and following service, treatment within one year of service to be unreliable and not credible.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of psychiatric disorders, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

     Eye disorder

Service treatment records include an April 1954 pre-induction examination report indicating mild bilateral pterygia.  The examiner noted that they did not encroach on the corneas and did not interfere with the Veteran's vision.  He concluded that they were not disqualifying, and the Veteran was noted to be qualified for induction and general service.  A May 1956 separation examination report indicates that the opthalmoscopic examination was abnormal.  However, no relevant notation was made in the remarks section; rather the examiner noted that there was nothing in the present medical history of clinical significance.  The Veteran's visual acuity was noted to be 20/20 bilaterally, and he was deemed fit for general service.

A VA treatment record dated in January 1959 indicates the Veteran's complaints of discomfort in both eyes.  Examination revealed nasal pterygium with abundant vascularization.  Examination of internal structures was negative, and the Veteran's vision was 20/20.  The left eye was treated with surgery and beta radiation.  

On VA examination in April 1959 the Veteran complained of burning in his eyes.  His vision was 20/20 and there was a small pterygium in the right eye.  His eyes were otherwise normal.

On VA examination in September 1970, the examiner noted the Veteran's surgical history and indicated that there had been reoccurrence of pterygium.  Nasal pterygium was also noted on examination in March 1972.  

In October 2002, a VA provider noted the Veteran's history of cataracts.  The Veteran reported that he had undergone surgery in the right eye a few years previously.  

A February 2010 VA treatment record lists a past medical history to include age macular degeneration and background diabetic retinopathy.

A May 2010 VA physical therapy outpatient consultation record indicates a prior medical history including macular degeneration.

During his August 2011 hearing, the Veteran testified that during service his eyes appeared very red when he woke up in the morning.  He also indicated that he had problems with blurry vision and double vision.  He indicated his belief that his eye symptoms might be related to cold exposure during service.  He also related his eye symptoms to his claimed headaches.  

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that the Veteran's refractive error has been caused by any specific event such as an in-service injury.  Rather, he asserts only that he experienced a decrease in visual acuity during service, and that he should receive disability compensation for such.

The Board acknowledges that the Veteran is competent to report a decrease in visual acuity.  However, he is not competent to state that his decreased visual acuity is due to anything other than refractive error.  See Jandreau.  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence contains no suggestion of any superimposed disease or injury.  Furthermore, there is no suggestion that any other diagnosed disability is related to service.  In this regard, the Board observes that the Veteran has more recently been diagnosed with cataracts and macular degeneration.  The record demonstrates remote, post-service diagnoses of these disabilities, and contains no indication that they were manifest in service or are otherwise related to service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses relating to the Veteran's eyes, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  As such, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a vision disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.


     Headaches

Service treatment records are negative for any diagnosis, complaint, or abnormal finding referable to headaches.  On separation examination in May 1956, the Veteran was noted to be neurologically normal.

On VA examination in September 1970, the Veteran complained of daily headaches.  He related them to two episodes in Korea during which he stated that his whole body froze.  The examiner diagnosed migraine versus tension headaches, but indicated that they were most probably tension headaches.  

On VA examination in March 1972, the Veteran was neurologically normal.

During his August 2011 hearing, the Veteran testified that his headaches might be related to cold exposure during service.  

Current VA treatment records are negative for any complaints or findings of headaches.  Problem lists contained within these records show no diagnosis of or treatment for headaches.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed headache disability.  While records following service indicate that the Veteran was treated for headaches, the more recent medical evidence that dates to the period of the current appeal does not reflect diagnosis of or treatment for a headache disability.  

To the extent that the Veteran asserts that he has a headache disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  

However, there is no evidence of a current disability manifested by headaches.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Meniere's disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

     Circulatory Disorder, Hypothermia, and Frostbite

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a circulatory disorder, or for residuals of either hypothermia or frostbite.  On separation examination in May 1956, there was no notation of any circulatory complaint or finding, and no findings suggestive of cold injury residuals.

On VA examination in September 1970, the Veteran reported that he had experienced two episodes during service in Korea when his whole body froze due to cold weather.  

On VA examination in March 1972, the Veteran's cardiovascular system was normal.  

A July 2004 VA primary care follow up note indicates that the Veteran's heart and vascular system were normal.  Foot examination revealed good pedal and posterior tibialis pulses.  

In a November 2009 statement, a private physician noted the Veteran's report of having been exposed to temperatures below zero during service, resulting in hypothermia and frostbite, and requiring a two week hospitalization.  The physician stated that the Veteran had subsequent circulatory and neurological problems with his lower extremities.  

During his August 2011 hearing, the Veteran testified that he had circulatory problems as a result of cold exposure in Germany.  He noted that he was hospitalized for hypothermia for two or three weeks.  

On VA artery and vein examination in July 2013, the examiner determined that the Veteran did not have and  had never had a vascular disease.  She noted that service treatment records did not show a vascular condition, and that separation examination in May 1956 was negative for a vascular condition.  She further concluded that the Veteran did not have and had never had disability due to cold injury.  She noted the Veteran's report of having been frozen in a static position while on patrol in Germany in 1955.  He stated that when his replacement came to relieve him he was found in a frozen state and that he was taken to the hospital where he stayed for two to three weeks being treated for frostbite and hypothermia.  He stated that he could not recall what parts of his body were affected by frostbite, but expressed his belief that the pain in his legs and feet were due to the incident.  The examiner noted that the service treatment records did not show any documentation of frostbite or hypothermia, and that separation examination was negative.  She further noted that treatment records did not show that the Veteran had ever been diagnosed with or treated for residuals of frostbite or hypothermia.  She did note that he had been diagnosed with peripheral neuropathy secondary to longstanding diabetes mellitus.  

In December 2013, the July 2013 VA examiner reviewed the Veteran's claims file.  She concluded that the Veteran did not have a diagnosis of vascular disease.  She noted that he had diabetic peripheral neuropathy and idiopathic leg cramps, but such were not circulatory disorders.  She stated that an opinion was not indicated due to the absence of a diagnosis of a circulatory disorder.

Upon review of the record, the Board has concluded that service connection is not warranted for a circulatory disorder.  The Board further concludes that service connection is not in order for residuals of hypothermia or frostbite.  In this case, there is no indication of a pathologic circulatory condition, or of residuals of hypothermia or frostbite.  Rather, the July 2013 VA examiner specified that the Veteran did not have a diagnosis of any circulatory disorder, and that he did not have residuals of frostbite or hypothermia.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez. 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a circulatory disorder, and for residuals of hypothermia or frostbite; as such, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

     Hearing Loss and Tinnitus

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hearing loss or tinnitus.  On separation examination in May 1956, the Veteran's hearing acuity was 15/15 on whispered and spoken voice testing.  The Veteran was deemed fit for general service.

On VA examination in April 1959, the Veteran's ears were normal.  They were again normal on examination in September 1970 and March 1972.

A February 2010 VA treatment record lists a past medical history to include bilateral sensorineural hearing loss.

On VA audiological consultation in June 2010, the provider noted that a previous hearing test had revealed hearing within normal limits from 250-2000 Hertz sloping to a moderate to moderately severe sensorineural hearing loss on the right and within normal limits from 250-3000 Hertz sloping to a mild moderate sensorineural hearing loss on the left, with excellent word recognition bilaterally.  The Veteran reported that he was not sure whether he had ever been exposed to loud noises.  He was unable to recall his occupational history.  The provider indicated that the Veteran was re-instructed several times during testing, but gave inconsistent responses.  She determined that the test results were not deemed valid, as the Veteran was able to understand her at a normal conversational level during case history.  She further noted that air conduction testing suggested a severe to profound hearing loss on the right and a profound hearing loss on the left.  She indicated that those results were deemed to be suprathreshold.

On VA audiological examination in April 2011, the examiner noted that audiological evaluation in June 2010 had indicated invalid results and that despite counseling attempts, valid results could not be obtained.  The provider noted that re-evaluation in August 2010 revealed stable mild to moderate sensorineural hearing loss above 2000 Hertz on the right and stable moderate sensorineural hearing loss above 4000 Hertz on the left, with excellent speech recognition ability bilaterally.  The Veteran reported hearing loss bilaterally for more than 10 years, affecting his comprehension skills, especially with background noise.  He also reported bilateral intermittent tinnitus.  On audiological testing, the Veteran demonstrated functional behavior and was reinstructed numerous times.  Thresholds continued to be inconsistent and were not in total agreement with previous audiometric findings.  The examiner concluded that the test results should not be used for rating purposes as functional components could not be resolved.  She stated that she could not provide an opinion due to the invalid test results.  

During his August 2011 hearing, the Veteran testified that he was exposed to loud noise from grenades and other armaments on a daily basis.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for hearing loss and tinnitus.  While the post-service records include diagnoses of hearing loss and tinnitus, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Notably, VA examinations in 1959, 1970, and 1972 all indicate normal ears and no complaints suggestive of hearing loss or tinnitus.  

The Veteran has been afforded two VA examinations, but did not cooperate with audiometric testing on either occasion.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran's failure to cooperate with examination has resulted in invalid test results, and the examiners on both occasions were unable to render opinions regarding the etiology of any currently present hearing loss or tinnitus.  

To the extent that the Veteran asserts that he has hearing loss and tinnitus that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of hearing loss or tinnitus because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  Moreover, the Board observes that the objective record does not reflect complaints relating to the Veteran's hearing acuity until many years following service.  In light of his denial of relevant symptoms at service separation and objective findings showing normal ears in the years following service, the Board concludes that the Veteran's more recent assertions of symptoms during service and in the years immediately following separation to be unreliable and not credible.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses relating to the Veteran's hearing acuity, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 

     Diabetes Mellitus and Peripheral Neuropathy

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of diabetes mellitus or peripheral neuropathy.  On separation examination in May 1956, endocrine and neurologic systems were normal.  

A July 2004 VA record indicates a history of diabetes mellitus, diagnosed in June 2004.  A July 2004 VA primary care follow up note indicates that the Veteran was prescribed oral medication for diabetes.  A September 2004 VA record indicates peripheral nerve disease in the computerized problem list.

In June 2009, the Veteran was noted to have diabetes mellitus and progressive symptoms of neuropathy.  

A February 2010 VA treatment record lists a past medical history to include diabetes mellitus and peripheral nerve disease.
A May 2010 VA physical therapy outpatient consultation record indicates a prior medical history including diabetes with peripheral neuropathy.  

On VA examination in July 2013, the Veteran's history was reviewed.  The examiner provided a diagnosis of diabetic sensory peripheral neuropathy, with a diagnosis in the 2000s.  The Veteran reported that while in Germany in 1955, he experienced frost bite when he froze in a static position for a few hours.  He indicated that he was taken to the hospital and stayed there for two to three weeks where he was treated for hypothermia and frostbite.  He stated that he could not recall the body parts that were affected, but attributed the pain in his feet to that incident.  The examiner noted that service treatment records did not document the claimed incident related to frostbite and hypothermia, and the May 1956 separation examination was also negative.  She further noted that the record did not show that the Veteran had been diagnosed with or treated for residuals of frostbite or hypothermia.  She pointed out that the Veteran had been diagnosed with peripheral neuropathy in his lower extremities secondary to longstanding diabetes mellitus.  She concluded that the Veteran's peripheral neuropathy was caused by diabetes mellitus and was not the result of frostbite during service.  She noted that peripheral neuropathy was a common complication of longstanding diabetes.  

In December 2013, the July 2013 VA examiner reviewed the record.  She concluded that the Veteran's peripheral neuropathy was most likely caused by his diabetes mellitus and was not caused by the reported cold injury in service.  She noted that there was no evidence that the Veteran had ever been diagnosed with or treated for residuals of frostbite or hypothermia.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for diabetes and peripheral neuropathy.  While the post-service records include diagnoses of these claimed disabilities, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Notably, a diagnosis of diabetes mellitus was not made until June 2004, and it has been determined that the Veteran's peripheral neuropathy is related to his diabetes mellitus and not to claimed cold injury.  In essence, the record points to a remote, post-service onset of diabetes and associated peripheral neuropathy.  

The Board further observes that a VA examiner has concluded that peripheral neuropathy is not related to service.  Rather, she related it to the Veteran's longstanding diabetes mellitus.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review and specifically discussed evidence contained in the claims file.   There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  Rather, she directly addressed the evidence of record, to include that suggesting onset of symptoms during service.  The Board thus finds the VA provider's opinion to be of greater probative value than the conclusions of the private provider and the Veteran's statements.  See Prejean; Neives-Rodriguez.  

To the extent that the Veteran asserts that he has diabetes mellitus and peripheral neuropathy that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed diabetes or peripheral neuropathy because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of diabetes mellitus and peripheral neuropathy, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 

     

     Cervical Spine, Lumbar Spine, Hips, Knees, and Ankles

Available service treatment records indicate that a tender right Achilles tendon was noted in January 1955.  Athlete's foot was diagnosed in April 1955.  In June 1955, overexertion of the right lower leg was noted.  These records are otherwise negative for any diagnosis, complaint, or abnormal finding suggestive of cervical spine, lumbar spine, hip, knee, or ankle problems.  On separation examination in May 1956, the Veteran's feet, lower extremities, and spine were normal.  

On VA examination in April 1959, the Veteran reported that during maneuvers in 1955, he fell over a box of munitions and injured his thighs and pubic area.  Physical examination revealed no joint disease, and no swelling, deformity, or functional defect.  

On VA examination in March 1972, there were no abnormal findings of the musculoskeletal system.

A July 2004 VA primary care follow up note indicates the Veteran's complaint of arthralgias and difficulty walking.

In June 2009, the Veteran was noted to walk with a rollator.

In a November 2009 statement, a private physician noted the Veteran's reported history.  She noted the Veteran's report that he had fallen down a hill during service and hurt his back, resulting in a two-week hospitalization.  She noted that this resulted in direct trauma and inflammatory changes with subsequent degenerative disease.  She stated that the back condition caused degenerative changes at multiple articulations, to include the neck, hips, knees, and ankles.  

A February 2010 VA treatment record lists a past medical history to include osteoarthrosis involving the knee, low back pain, calcaneal spur, other acquired deformities of the ankle and foot, and bunions.

A May 2010 VA physical therapy outpatient consultation record indicates a prior medical history including osteoarthritis of the knees, low back pain/spinal stenosis, and calcaneal spur.  The purpose of the physical therapy appointment was for the Veteran to obtain a cervical pillow.

During his August 2011 hearing, the Veteran testified that he fell down a hill during training and received various injuries to his back, hips, knees, and ankles.  He stated that his hips were dislocated.  He indicated that he sought treatment immediately after discharge for his back.  He noted his belief that his lower extremity neurological symptoms were also related to the reported fall. 

On VA examination in July 2013, the examiner noted a diagnosis of cervical strain.  She also noted the Veteran's stated belief that his cervical spine disability was related to related to falling down a snow covered hill during training in Germany.  The Veteran claimed that during that fall, he must have injured his low back, hips, knees, neck, and ankles.  The examiner noted his report that he was admitted to the hospital for two to three weeks following the fall, and received injections, pain pills, a neck brace, and physical therapy.  He did not recall further treatment following separation from service.  The examiner noted that service treatment records did not document the reported fall or hospitalization.  She further noted that the May 1956 separation examination did not show any complaint or condition related to the neck, and that a 1959 VA examination was also negative for a neck condition or complaint.  

With respect to the Veteran's lumbar spine, the July 2013 examiner noted a diagnosis of degenerative disc disease of the lumbar spine with radiculitis, diagnosed in the 2000s.  The Veteran attributed his back disability to the reported fall in service.  He stated that he spent two to three weeks in the hospital and was treated with injections, pain pills, and physical therapy.  He indicated that he was told that he had "broken discs."  He stated that following discharge from service, he sought care at the VA in Puerto Rico, but could not remember exactly when this was.  The examiner noted that service treatment records did not include documentation of the reported fall and injuries claimed by the Veteran in Germany, and that separation examination in May 1956 was also negative.  She concluded that the Veteran's current lumbar spine condition was most likely a result of advancing age and not caused by or a result of service.  She noted that degenerative arthritis affecting the spine typically affected individuals over the age of 60.  She further noted that there were no post service treatment records documenting diagnosis or treatment for a back condition within the first few years following separation from service and that a VA examination in 1959 did not show evidence of a back condition.  

The July 2013 VA examination also included the Veteran's hips.  The examiner noted a diagnosis of degenerative arthritis bilaterally.  She noted that the Veteran had developed bilateral hip pain the previous year, and that X-rays revealed moderate degenerative arthritis.  The Veteran related his belief that his hip pain was due to the reported fall during service.  He indicated that he did not remember whether he received any specific treatment for his hips during service.  The examiner noted that the service treatment records were negative, and that the May 1956 separation examination did not show any complaint or condition related to the hips or any chronic disability from the alleged incident.  She concluded that the Veteran's bilateral hip degenerative arthritis was most likely a result of his advanced age, and not caused by service.  She reasoned that advanced age was one of the strongest risk factors associated with osteoarthritis.  She pointed out that there were no post service records documenting that the Veteran was diagnosed or treated for a hip condition within the first few years post separation, noting that the 1959 VA examination did not show evidence of a chronic hip condition or hip complaint.

With respect to the Veteran's knees, the July 2013 examiner noted degenerative arthritis of the knees.  The Veteran attributed his knee disability to the reported fall in Germany.  He indicated that he had experienced bilateral knee pain for close to 10 years.  The examiner noted that service treatment records did not include documentation of the fall and claimed injuries, or include treatment of a knee condition during service.  She further noted that separation examination in May 1956 did not include any complaint or condition related to the knee, and that VA examination in 1959 was also negative.  She concluded that the bilateral knee condition was most likely related to the Veteran's advanced age and not caused by the injury in service.  She pointed out that advanced age is one of the strongest risk factors associated with osteoarthritis.  She also noted that the post service medical records did not document a diagnosis or treatment for a knee condition within the first few years following separation and that the VA examination in 1959 was also negative.

The July 2013 examiner concluded that the Veteran had never had an ankle condition.  She noted the Veteran's report that he had pain in his legs, from the knees down, and had difficulty ambulating due to weakness in the legs.  He denied being diagnosed or currently treated for an ankle condition.  He did not recall a specific injury during service, but expressed his belief that his leg and ankle pain was related to the reported fall in Germany during 1955.  He stated that he was admitted to the hospital for two or three weeks but could not recall any specific injury.  The examiner noted that service treatment records did not document the reported fall, and that separation examination in May 1956 did not document any chronic condition from the alleged incident.  She further noted that review of the available post service records did not demonstrate an ankle condition.

In December 2013, the July 2013 VA examiner reviewed the Veteran's claims file.  She noted that cervical strain was diagnosed in July 2013 and occurred many years following service.  She noted that the condition was neither caused nor aggravated by service.  She indicated that the lumbar spine condition was most likely the result of advancing age and not related to service.  She noted that there was no indication of a back problem on separation examination and that post service records did not show any back condition within the years following service.  She also stated that the claimed hip and knee disabilities were most likely the result of advanced age and not caused by the reported fall in service.  She noted that service treatment records included a June 1955 record showing that the Veteran complained of pain in his calf after a long run and was diagnosed with muscle overexertion.  She indicated that the separation examination was negative, and that post service records did not document a diagnosis of or treatment for any hip or knee condition.  She noted that the Veteran was diagnosed with the hip and knee arthritis many years following service.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed cervical spine, lumbar spine, hip, knee or ankle disabilities.  While the post-service records include diagnoses various disorders, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Notably, the 1956 separation examination, as well as VA examinations in 1959 and 1972, reflect no abnormal findings regarding the Veteran's musculoskeletal system.  

The Board further observes that a VA examiner has concluded that the spine, hip, and knee conditions were the result of advancing age and not caused by or a result of service.  She noted that advanced age was one of the strongest risk factors associated with arthritis.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review and specifically discussed evidence contained in the claims file, including service treatment records and the November 2009 report from the private provider.   There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  Rather, she directly addressed the evidence of record, to include that suggesting injury and onset of symptoms during service.  The Board thus finds the VA provider's opinion to be of greater probative value than the conclusions of the private provider and the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that he has cervical spine, lumbar spine, hip, knee, and ankle disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed cervical spine, lumbar spine, hip, knee, and ankle disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  In this case, the record supports the conclusion that onset of the degenerative changes in the Veteran's cervical spine, lumbar spine, hips, and knees occurred many years following service.  Moreover, the competent statements by the VA examiner support the conclusion that such disability is related to the Veteran's advancing age rather than any disease or injury in service.  

Regarding the claimed ankle condition, the examiner concluded that the Veteran had never had an ankle condition.  She based this conclusion on a review of the service records as well as records of treatment following service.  She acknowledged the Veteran's complaints of pain in his legs from the knees down, but determined following examination that there was no evidence of an ankle condition.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez. 

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Here, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 

     Chest Pain

Available service treatment records are negative for any diagnosis, complaint, or abnormal finding indicating a disability manifested by chest pain.  On separation examination in May 1956, the Veteran's lungs and chest were noted to be normal.

On VA examination in April 1959, the Veteran's heart was noted to be of normal size, rate, and rhythm.  A chest X-ray was negative.  

On VA examination in March 1972, the Veteran's cardiovascular system was normal.  

In June 2009, the Veteran did not report chest pain.  Coronary examination revealed regular rhythm, with no murmurs, clicks, or gallops.  

A February 2010 VA treatment record lists a past medical history to include atypical chest pain.

A May 2010 VA physical therapy outpatient consultation record indicates a prior medical history including atypical chest pain.  

During his August 2011 hearing, the Veteran testified to his belief that his chest pain was related to the reported fall during service.  

Having carefully considered the evidence pertaining to this claim, the Board concludes that service connection is not warranted for a disability characterized by chest pain.  In this regard, the record does not disclose a diagnosis related to the Veteran's complaints of chest pain.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez.  In this case, there is no evidence demonstrating a diagnosis related to the Veteran's complaints of chest pain.  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a circulatory disorder, and the claim must be denied.  Because the preponderance of 
the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

     Lung Disability

Available service treatment records are negative for any diagnosis, complaint, or abnormal finding indicating a lung disability.  On separation examination in May 1956, the Veteran's lungs and chest were noted to be normal.

On VA examination in April 1959 and March 1972, the Veteran's lungs were clear to percussion and auscultation.  

A July 2004 VA primary care follow up note indicates that bilateral breath sounds were clear to auscultation.  

A June 2009 VA treatment record notes that bilateral breath sounds were clear to auscultation.  

During his August 2011 hearing, the Veteran testified that he had been provided an "asthma pump" by VA.  He also indicated that he was exposed to ammonia during service and that he sought treatment during service.  

Having carefully considered the evidence pertaining to this claim, the Board concludes that service connection is not warranted for a lung disability.  In this regard, the record does not disclose a diagnosis related to the Veteran's respiratory complaints.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez.  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a circulatory disorder, and the claim must be denied.  Because the preponderance of 
the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

     Onychomycosis (foot fungus)

Available service treatment records indicate a diagnosis of athlete's foot in April 1955.  On separation examination in May 1956, the Veteran's skin was normal.  

On VA examination in April 1959, the Veteran's skin was noted to be normal.  

On VA examination in March 1972, the examiner indicated that there were no skin diseases.

In October 2002 a VA provider noted that the Veteran had been given cream for onychomycosis but that it had not been completely effective.  

A July 2004 VA primary care follow up note indicates that there were no skin lesions or dryness.  

A June 2009 VA treatment record notes that no lesions or dryness of the skin was observed.  There was no trauma, ulcer, or callus noted on the extremities.  

On diabetic foot examination in October 2009, there were no open lesions and no signs of infection or thick nails.  

In August 2006, onychomycosis of both feet was diagnosed.  The Veteran was provided medication.

A February 2010 VA treatment record lists a past medical history to include dermatitis or eczema, ingrowing nail, other specified diseases of nail, and actinic keratosis.  

During his August 2011 hearing, the Veteran testified that he started having symptoms during his time in Germany.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for onychomycosis.  While the service records show one diagnosis of athlete's foot, the Veteran's feet and skin were normal on separation examination in 1956.  On VA examination in 1959 and 1972, the examiner specified that there were no skin diseases.  The first indication of treatment for a skin disorder of the feet following service dates to 2002, many years following the Veteran's 1956 discharge from service.  In sum, the record demonstrates a remote, post-service onset of a skin disorder of the feet.  

To the extent that the Veteran asserts that he has a skin disorder of the feet that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any current skin disorder of the feet because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  Moreover, the Board observes that the objective record does not reflect complaints relating to the Veteran's feet  until many years following service.  In light of his denial of relevant symptoms at service separation and objective findings showing normal skin in the years following service, the Board concludes that the Veteran's more recent assertions of symptoms during service and in the years immediately following separation to be unreliable with regard to onset of any currently present skin disorder of the feet.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence showing recent treatment for onychomycosis, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a circulatory disorder is denied.

Entitlement to service connection for residuals of hypothermia and frostbite is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the extremities is denied.  

Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar radiculitis is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to service connection for atypical chest pain is denied.

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for onychomycosis is denied.  


REMAND

     Dental Condition

Available service treatment records indicate that during service, upper teeth numbers 1, 1, and 2, as noted in a May 1956 report of dental survey, were replaced by a fixed bridge.  An additional record indicates that various caries were repaired from June to August 1955, and that crown preparation was performed on tooth number right 1 and left 2.  In September 1955, an impression was taken of those teeth.  A bridge impression was taken in September 1955, and identifies tooth number left 1.  On separation examination in May 1956, teeth numbers 8 through 11 are identified as replaced by a fixed bridge.  The bridge was noted to be serviceable.  

A May 1959 communication from VA to the Veteran indicates that teeth 2, 18, 19, 20, 30, 31 had been service connected.

An October 2002 VA treatment record lists a past medical history to include dental problems.  The Veteran related that he needed expensive extraction and bridge work.  

The November 2009 report of a private physician indicates the Veteran's report of an injury to his mouth during service.  She noted that the Veteran had a bridge but that he had constant pain and bleeding.  

A September 2012 report from a private dentist indicates that the Veteran had generalized severe periodontal disease.  The dentist noted the Veteran's report of having lost teeth numbers 8 and 9 in service; he indicated that a bridge from tooth numbers 7 to 10 had a poor prognosis due to bone loss around the abutment teeth.

On VA examination in July 2013, the Veteran reported having been struck in the mouth with a rifle butt during service.  The examiner concluded that the Veteran had loss of teeth that was due to trauma, based on the Veteran's report.  He specified that teeth numbers 1, 9, 14, 15, 16, 17, and 32 had been affected.  He also indicated that there was advanced alveolar bone loss.  He concluded that the Veteran lost tooth number 9 as the result of the traumatic blow to the face during service.

The Veteran's records were reviewed by a VA provider in December 2013.  The dentist indicated that the Veteran had experienced trauma to the face during service, to include to tooth number 9.  He noted that the Veteran received dental trauma to teeth 8 and 9 in service and had a fixed bridge from tooth 7 to tooth 10, replacing teeth 8 and 9.  He concluded that the loss of tooth 9 was at least as likely as not caused by the blow to his face in service.  

Having reviewed the record pertaining to this claim, the Board finds that there remains some confusion regarding which teeth were affected during service.  It is unclear whether the teeth referenced in the service treatment records as being affected by trauma and subsequent bridge are the same as those identified by the examining dentist.  The examiner should be asked to reconcile his findings with the in-service treatment notes, and provide a discussion of which teeth in addition to those already service-connected were affected by in-service trauma.  

     TDIU

Further development and adjudication of the Veteran's claim of entitlement to service connection for a dental disorder may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the dentist who examined the Veteran in July 2013 and rendered the December 2013 addendum.  The dentist should be asked to review the record and reconcile his findings with the service treatment records showing treatment of teeth numbers right 1 and left two, as well as tooth number left 1.  An explanation should be provided as to whether these identified teeth are in fact those already determined to be service connected (2, 18, 19, 20, 30, 31).  The dentist should further identify any additional teeth that were affected by trauma during service, and their current status.

2.  Review the addendum for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


